EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathan A. Evans on 3/23/22.

The application has been amended as follows: 
Claims 1-14. (Canceled)
Claim 16.	(Currently Amended) The method of claim 15, further comprising using the integrated information associated with the eye examination, the patient’s eye being examined, the patient being examined, and/or the examiner examining the patient’s eye and the one or more still and/or video images of the patient’s eye or the portion of the patient’s eye to perform one or more of the following:
diagnose the patient;
treat the patient;
schedule other examination[[(s)]] or examinations or appointment[[(s)]] or appointments;
communicate with the patient, the examiner, or third parties; and/or 
create a database or library of all or part of the integrated information associated with the eye examination, the patient’s eye being examined, the patient being examined, and/or the examiner examining the patient’s eye and the one or more still and/or video images of the patient’s eye or the portion of the patient’s eye.	

Claims 18-31. (Canceled)


REASONS FOR ALLOWANCE
	Claims 15-17 are allowed.  The following is an examiner’s statement of reasons for allowance.  Regarding claim 15, the prior art fails to disclose a method of examining an eye of a human or animal using a binocular indirect ophthalmoscope, comprising the steps of providing, examining, capturing, collecting, integrating and transmitting, in the sequential order as claimed.

	The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Information/Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached at 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/JACK DINH/
Primary Examiner, Art Unit 2872
3/24/22